Title: To John Adams from Jeremy Belknap, 31 January 1793
From: Belknap, Jeremy
To: Adams, John



Dear Sir
Boston Jany 31. 1793

I beg leave to congratulate you on your reelection as Vice President of the United States; and to ask your acceptance of a specimen of a monthly publication in wch you will find that your name & those of other American worthies are in future to be inscribed on a map of the Globe
Yesterday we had an Academy meeting When Mr Fisher Ames & Dr Barton were chosen members—I enclose to you a subscription paper for a 2d Volume which we hope will be published if all the members will exert themselves to procure Subscriptions
I am Sir / Yr most hble Servt
Jeremy Belknap